Exhibit 10.1

 

 

Regeneron Pharmaceuticals, Inc.

 

ID: [           ]

Notice of Grant of Stock Options

777 Old Saw Mill River Road

and Option Agreement for Time-Based Vesting

Tarrytown, New York 10591

Option Awards

 

 

 

 

[OPTIONEE NAME]

Option Number:

[           ]

[OPTIONEE ADDRESS

Plan:

[           ]

 

ID

[           ]

 

Effective <date> (the “Grant Date”) you have been granted a Non-Qualified Option
to buy [    ] shares of Regeneron Pharmaceuticals, Inc. (the “Company”) stock at
$[    ] per share.

 

The total option price of the shares granted is $[    ].

 

Shares in each period will become fully vested on the date shown.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration Date

**

 

On Vest Date

 

[  /  /  ]**

 

[10 years from Grant Date]

**

 

On Vest Date

 

[  /  /  ]**

 

[10 years from Grant Date]

**

 

On Vest Date

 

[  /  /  ]**

 

[10 years from Grant Date]

**

 

On Vest Date

 

[  /  /  ]**

 

[10 years from Grant Date]

 

The Non-Qualified Stock Option expires on [           ]*** (the “Expiration
Date”).

 

You and the Company agree that these options are granted under and governed by
the terms and conditions of the Regeneron Pharmaceuticals, Inc. 2014 Long Term
Incentive Plan, as amended from time to time, and the enclosed Option Agreement,
both of which are attached and made a part of this document.

 

--------------------------------------------------------------------------------

**                    Options for executive officers will vest in approximately
equal annual 25% installments. Full Vest Dates will occur on the first, second,
third and fourth anniversaries of the Grant Date.

 

***             Date to be 10 years from the Grant Date.

 

--------------------------------------------------------------------------------


 

REGENERON PHARMACEUTICALS, INC.

 

Non-Qualified Stock Option

 

OPTION AGREEMENT

PURSUANT TO THE REGENERON PHARMACEUTICALS, INC.

2014 LONG-TERM INCENTIVE PLAN

 

THIS AGREEMENT (this “Agreement”), made as of the date of the Notice of Grant of
Stock Options, by and between Regeneron Pharmaceuticals, Inc., a New York
corporation (the “Company”), and the employee named on the Notice of Grant of
Stock Options (the “Grantee”).  Any capitalized term used but not defined in
this Agreement shall have the meaning given to such term in the Plan (as defined
below).

 

WHEREAS, the Grantee is an employee of the Company (or a Subsidiary of the
Company) and the Company desires to afford the Grantee the opportunity to
acquire or enlarge the Grantee’s stock ownership in the Company so that the
Grantee may have a direct proprietary interest in the Company’s success; and

 

WHEREAS, the Committee administering the Regeneron Pharmaceuticals, Inc. 2014
Long-Term Incentive Plan (as amended from time to time, the “Plan”) has granted
(as of the effective date of grant specified in the Notice of Grant of Stock
Options) to the Grantee a Stock Option to purchase the number of shares of the
Company’s common stock, $0.001 par value per share (the “Common Stock”), as set
forth in the Notice of Grant of Stock Options.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:

 

1.                                      Grant of Award.  Pursuant to Section 7
of the Plan, the Company grants to the Grantee, subject to the terms and
conditions of the Plan and subject further to the terms and conditions set forth
herein, the option (the “Option”) to purchase from the Company all or any part
of an aggregate of shares of Common Stock at the purchase price per share as
shown on the Notice of Grant of Stock Options.  No part of the Option granted
hereby is intended to qualify as an Incentive Stock Option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.                                      Vesting; Exercise.  (a)  The Option is
exercisable in installments as provided on the Notice of Grant of Stock
Options.  To the extent that the Option has become exercisable with respect to
the number of shares of Common Stock as provided on the Notice of Grant of Stock
Options and subject to the terms and conditions of the Plan, including without
limitation, Sections 7(c)(1) (if applicable) and 7(c)(2) of the Plan, the Option
may thereafter be exercised by the Grantee, in whole or in part, at any time or
from time to time prior to the expiration of the Option in accordance with the
requirements set forth in Section 7(c)(3) of the Plan, including, without
limitation, the filing of such written form of exercise notice as may be
provided by the Company, and in accordance with applicable tax and other laws. 
In addition to the methods of payment described in Section 7(c)(3) of the Plan,
the Grantee shall be eligible to pay for shares of Common Stock purchased upon
the exercise of the Option by directing the Company to withhold shares of Common
Stock that would otherwise be issued pursuant to the Option exercise having an
aggregate Fair Market Value (as measured on the date of exercise) equal to the
aggregate Option exercise price due upon such exercise.  The Company shall have
the right to require the Grantee in connection with the exercise of the Option
to remit to the Company in cash an amount sufficient to satisfy any federal,
state and local withholding tax requirements related thereto.

 

(b)                     The Notice of Grant of Stock Options indicates each date
upon which the Grantee shall be entitled to exercise the Option with respect to
the number of shares of Common Stock granted as indicated provided that the
Grantee has not incurred a termination of employment or service with the Company
and all Subsidiaries (the Company and all Subsidiaries shall be referred to
herein, collectively, as the “Employer,” and no termination of employment or
service shall be deemed to take place unless the Grantee is no longer employed
by or providing service to the Employer) prior to such date.  There shall be no
proportionate or partial vesting in the periods between the Full Vest Dates
specified in the Notice of Grant of Stock Options and all vesting shall occur
only on such Full Vest Dates.  No vesting shall occur after such date as the
Grantee ceases to be employed by or provide services to the Employer and the
entire unvested portion of the Option shall be forfeited at such time.  The
provisions of this Section 2(b) are subject to (i) the provisions set forth in
the Notice of Grant of Stock Options or any employment agreement, consulting
agreement, change in control agreement or plan, or similar agreement or plan in
effect between the Employer and the Grantee (or otherwise applicable to the
Grantee) on the date of grant specified in the Notice of Grant of Stock Options
and (ii) the Committee’s determination in accordance with Section 7(e) of the
Plan.

 

(c)    Notwithstanding anything herein (except the following sentence) or in the
Notice of Grant of Stock Options to the contrary, but subject to the provisions
of any employment agreement, consulting agreement, change in control agreement
or plan, or similar agreement or plan in effect between the Employer and the
Grantee (or otherwise applicable to the Grantee)

 

1

--------------------------------------------------------------------------------


 

on the date of grant specified in the Notice of Grant of Stock Options, the
Option shall be fully vested on the date of termination of the Grantee’s
employment with the Employer if the Grantee’s employment with the Employer is
terminated on or within two years after the occurrence of a Change in Control by
the Employer (other than for Cause) or by the Grantee for Good Reason.  Except
as otherwise provided in any employment agreement, consulting agreement, change
in control agreement or plan, or similar agreement or plan in effect between the
Employer and the Grantee (or otherwise applicable to the Grantee) on the date of
grant specified in the Notice of Grant of Stock Options, if the application of
the provision in the foregoing sentence, similar provisions in other stock
option or restricted stock grants, and other payments and benefits payable to
the Grantee upon termination of employment with the Employer (collectively, the
“Company Payments”) would result in the Grantee being subject to the excise tax
payable under Section 4999 of the Code (the “Excise Tax”), the amount of any
Company Payments shall be automatically reduced to an amount one dollar less
than an amount that would subject the Grantee to the Excise Tax; provided,
however, that the reduction shall occur only if the reduced Company Payments
received by the Grantee (after taking into account further reductions for
applicable federal, state and local income, social security and other taxes)
would be greater than the unreduced Company Payments to be received by the
Grantee minus (i) the Excise Tax payable with respect to such Company Payments
and (ii) all applicable federal, state and local income, social security and
other taxes on such Company Payments.  If the Company Payments are to be reduced
in accordance with the foregoing, the Company Payments shall be reduced as
mutually agreed between the Employer and the Grantee or, in the event the
parties cannot agree, in the following order: (1) acceleration of vesting of any
option where the exercise price exceeds the fair market value of the underlying
shares at the time the acceleration would otherwise occur; (2) any lump-sum
severance based on a multiple of base salary or bonus; (3) any other cash
amounts payable to the Grantee; (4) any benefits valued as parachute payments;
and (5) acceleration of vesting of any equity not covered by (1) above.

 

3.                                      Option Term.  (a)  Except as otherwise
provided in the next sentence or in the Plan, the Option shall expire on the
tenth anniversary of the grant of the Option as shown on the Notice of Grant of
Stock Options.  In the event of termination of employment or service with the
Employer, except as set forth in any employment agreement, consulting agreement,
change in control agreement or plan, or similar agreement or plan in effect
between the Employer and the Grantee (or otherwise applicable to the Grantee) on
the date of grant specified in the Notice of Grant of Stock Options, or as may
be otherwise determined by the Committee in accordance with Section 7(e) of the
Plan, the vested portion of the Option shall expire on the earlier of (i) the
tenth anniversary of this grant, or (ii)(A) subject to (E) below, three months
after such termination if such termination is for any reason other than death,
retirement (as defined in the Company’s employee handbook as in effect on the
date hereof), or long-term disability, (B) the tenth anniversary of this grant
if such termination is due to the Grantee’s retirement (as defined in the
Company’s employee handbook as in effect on the date hereof) [or the Grantee’s
death](1), (C) one year after the termination if such termination is due to the
Grantee’s [death or](2) long-term disability, (D) the occurrence of the Cause
event if such termination is for Cause or Cause existed at the time of such
termination (whether then known or later discovered) or (E) one year after such
termination if such termination is at any time within two years after the
occurrence of a Change in Control and is by the Employer without Cause or by the
Grantee for Good Reason.

 

(b)                                 For purposes of this Agreement, “Cause”
shall mean (i) in the case where there is no employment agreement, consulting
agreement, change in control agreement or plan, or similar agreement or plan in
effect between the Company and the Grantee (or otherwise applicable to the
Grantee) on the date of grant specified in the Notice of Grant of Stock Options
(or where there is such an agreement or plan but it does not define “cause” (or
words of like import)) (A) the willful and continued failure by the Grantee
substantially to perform his or her duties and obligations to the Employer,
including without limitation, repeated refusal to follow the reasonable
directions of the Employer, violation of the Employer’s Code of Business Conduct
and Ethics, knowing violation of law in the course of performance of the duties
of the Grantee’s employment with the Employer, repeated absences from work
without a reasonable excuse, and intoxication with alcohol or illegal drugs
while on the Employer’s premises during regular business hours (other than any
such failure resulting from his or her incapacity due to physical or mental
illness); (B) fraud or material dishonesty against the Employer; or (C)  a
conviction or plea of guilty or nolo contendere to a felony or a crime involving
material dishonesty; or (ii) in the case where there is an employment agreement,
consulting agreement, change in control agreement or plan, or similar agreement
or plan in effect between the Employer and the Grantee (or otherwise applicable
to the Grantee) on the date of grant specified in the Notice of Grant of Stock
Options that defines “cause” (or words of like import), as defined under such
agreement or plan.  For purposes of this Section 3(b), no act, or failure to
act, on a Grantee’s part shall be considered “willful” unless done, or omitted
to be done, by the Grantee in bad faith and without reasonable belief that his
or her action or omission was in the best interest of the Employer.  Any
determination of Cause made prior to a Change in Control shall be made by the
Committee in its sole discretion.

 

--------------------------------------------------------------------------------

(1)  Only applicable to Option Agreements for George D. Yancopoulos, M.D., Ph.D.

(2)  Not applicable to Option Agreements for George D. Yancopoulos, M.D., Ph.D.

 

2

--------------------------------------------------------------------------------


 

(c)                                  For purposes of this Agreement, “Good
Reason” shall mean (i) in the case where there is no employment agreement,
consulting agreement, change in control agreement or plan, or similar agreement
or plan in effect between the Employer and the Grantee (or otherwise applicable
to the Grantee) on the date of grant specified in the Notice of Grant of Stock
Options (or where there is such an agreement or plan but it does not define
“good reason” (or words of like import)) a termination of employment by the
Grantee within one hundred and twenty (120) days after the occurrence of one of
the following events after the occurrence of a Change in Control unless such
events are fully corrected in all material respects by the Employer within
thirty (30) days following written notification by the Grantee to the Employer
that Grantee intends to terminate his employment hereunder for one of the
reasons set forth below:  (A) (1) any material diminution in the Grantee’s
duties and responsibilities from those which existed immediately prior to a
Change in Control (except in each case in connection with the termination of the
Grantee’s employment for Cause or as a result of the Grantee’s death, or
temporarily as a result of the Grantee’s illness or other absence), or (2) the
assignment to the Grantee of duties and responsibilities materially inconsistent
with the position held by the Grantee; (B) any material breach by the Employer
of any material provision of any written agreement with the Grantee or failure
to timely pay any compensation obligation to the Grantee; (C) a reduction in the
Grantee’s annual base salary or target bonus opportunity (if any) from that
which existed immediately prior to a Change in Control; or (D) if the Grantee is
based at the Employer’s principal executive office, any relocation therefrom or,
in any event, a relocation of the Grantee’s primary office of more than fifty
(50) miles from the location immediately prior to a Change in Control; or
(ii) in the case where there is an employment agreement, consulting agreement,
change in control agreement or plan, or similar agreement or plan in effect
between the Employer and the Grantee (or otherwise applicable to the Grantee) on
the date of grant specified in the Notice of Grant of Stock Options that defines
“good reason” (or words of like import), as defined under such agreement or
plan[; provided, however, that any such definition shall be deemed, solely for
purposes of this Agreement, to include as one of the reasons that the employment
of Leonard S. Schleifer, M.D. Ph.D. with the Company under the Amended and
Restated Employment Agreement, dated as of November 14, 2008, by and between
Dr. Schleifer and the Company, as in effect from time to time (the “Employment
Agreement”), has ended due to Dr. Schleifer’s Involuntary Termination (as
defined in the Employment Agreement)](3).

 

4.                                      Restrictions on Transfer of Option.  The
Option granted hereby shall not be transferable other than by will or by the
laws of descent and distribution.  During the lifetime of the Grantee, this
Option shall be exercisable only by the Grantee.  In addition, except as
otherwise provided in this Agreement, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process.  Upon any other attempt to transfer, assign, negotiate, pledge
or hypothecate the Option, or in the event of any levy upon the option by reason
of any execution, attachment, or similar process contrary to the provisions
hereof, the Option shall immediately become null and void.  Notwithstanding the
foregoing provisions of this Section 4, subject to the approval of the Committee
in its sole and absolute discretion and to any conditions that the Committee may
prescribe, the Grantee may, upon providing written notice to the Company, elect
to transfer the Option to members of his or her immediate family, including, but
not limited to, children, grandchildren and spouse or to trusts for the benefit
of such immediate family members or to partnerships in which such family members
are the only partners; provided, however, that no such transfer may be made in
exchange for consideration.

 

5.                                      Rights of a Shareholder.  The Grantee
shall have no rights as a shareholder with respect to any shares of Common Stock
subject to this Option prior to the date of issuance to the Grantee of a
certificate or certificates or book-entry registration or registrations for such
shares.  Except as provided in Section 3(c) of the Plan, no adjustment shall be
made for dividends in cash or other property, distributions, or other rights
with respect to such shares for which the record date is prior to the date upon
which the Grantee shall become the holder of record therefor.

 

6.                                      Compliance with Law and Regulations. 
This Agreement, the award hereunder and any obligation of the Company hereunder
shall be subject to all applicable federal, state and local laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.  The Company shall be under no obligation to effect the
registration pursuant to federal securities laws of any interests in the Plan or
any shares of Common Stock to be issued hereunder or to effect similar
compliance under any state laws.  The Company shall not be obligated to cause to
be issued or delivered any certificates or register book entries evidencing
shares of Common Stock pursuant to this Agreement unless and until the Company
is advised by its counsel that the issuance and delivery of such certificates or
the registration of such book entries is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which shares of Common Stock are traded.  The Committee may require,
as a condition of the issuance and delivery of certificates or the registration
of book entries evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such agreements and representations, and
that such certificates and book entries bear or be subject to such legends, as
the Committee, in its sole discretion, deems necessary or desirable.  Except to
the extent preempted

 

--------------------------------------------------------------------------------

(3)  Only applicable to Option Agreements for George D. Yancopoulos, M.D., Ph.D.

 

3

--------------------------------------------------------------------------------


 

by any applicable federal law, this Agreement shall be construed and
administered in accordance with the laws of the State of New York without
reference to its principles of conflicts of law.

 

7.                                      Grantee Bound by Plan.  The Grantee
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof, which are incorporated herein by reference.  To
the extent that this Agreement is silent with respect to, or in any way
inconsistent with, the terms of the Plan, the provisions of the Plan shall
govern and this Agreement shall be deemed to be modified accordingly.

 

8.                                      Notices.  Any notice or communication
given hereunder shall be in writing and shall be deemed given when delivered in
person, or by United States mail, at the following addresses:  (i) if to the
Employer, to:  Regeneron Pharmaceuticals, Inc., 777 Old Saw Mill River Road,
Tarrytown, NY 10591, Attention:  Secretary, and (ii) if to the Grantee, to:  the
Grantee at Regeneron Pharmaceuticals, Inc., 777 Old Saw Mill River Road,
Tarrytown, NY 10591, or, if the Grantee has terminated employment, to the last
address for the Grantee indicated in the records of the Employer, or such other
address as the relevant party shall specify at any time hereafter in accordance
with this Section 8.

 

9.                                      No Obligation to Continue Employment. 
This Agreement does not guarantee that the Employer will employ the Grantee for
any specified time period, nor does it modify in any respect the Grantee’s
employment or compensation.

 

10.                               Recoupment.  By entering into this Agreement
and accepting the award hereunder, the Grantee agrees to be bound by the terms
of the Company’s Policy Regarding Recoupment or Reduction of Incentive
Compensation for Compliance Violations, as in effect from time to time (or any
successor policy thereto) (the “Recoupment Policy”), and further acknowledges
and agrees that the Recoupment Policy shall apply to the Option and any shares
of Common Stock issued pursuant thereto.

 

4

--------------------------------------------------------------------------------